Title: To Thomas Jefferson from Richard Henry Lee, 2 May 1778
From: Lee, Richard Henry
To: Jefferson, Thomas



Dear Sir
York May 2. 1778.

We are this moment made acquainted by the War Office that an Express was immediately to depart for Virginia, and I take the opportunity of enclosing by him the last papers, which contain all our news, except it be a report that seems not illy founded, that Genl. Amhers[t] and Adml. Keppel are arrived at Philadelphia as commissioners from the King and Parliament of G. B. to carry into execution the very curious plan that one of the inclosed papers contains. Tis happy for America that her enemies have not sufficient ability to give even a specious appearance to their wicked designs. In this case the Peasantry here develope the cheat. We have no news, not a scrip from our Com[mission]ers. The Gold  and the Sea power of our enemies have [preva]iled to deprive us of most important dispatch[es.] Adieu my dear Sir,

Richard Henry Lee


Gen. Lee is fully exchanged and is sent for from […] to attend the Army. For Gods sake, for the love of our Countr[y,] my dear friend, let more vigorous measures be quickly adop[ted] for reenforcing the Army. The last draft will fall greatly short of the requisite number. Our enemies are sore pressed, wisdom and vigor now will presently compel G. B., proud as she is, to acknowledge our Independency.

